Exhibit 10.17

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

TO:    GEOFF GOSLING, a resident of Calgary in the Province of Alberta (the
“Participant”), in his capacity as an employee of the Corporation FROM:    DIRTT
ENVIRONMENTAL SOLUTIONS LTD., a body corporate amalgamated under the laws of the
Province of Alberta (the “Corporation”) DATE:    May 30, 2019

 

1.

Purpose. The purpose of this Award Agreement is:

 

  (a)

to provide a financial incentive for the Participant to devote his best efforts
to the long-term success of the Corporation, and to align such incentive with
the interests of the shareholders of the Corporation; and

 

  (b)

to encourage retention of employees of the Corporation by ensuring that the
Participant’s total compensation, including salary, bonus and other compensation
is at competitive levels.

 

2.

Definitions. In this Award Agreement, the following terms have the following
meanings:

 

  (a)

“Beneficiary” means, subject to applicable law, an individual who has been
designated by the Participant, in such form and manner as the Board (as defined
below) or Committee (as defined below), as the case may be, may determine, to
receive benefits payable under this Award Agreement upon the death of the
Participant, or, where no such designation is validly in effect at the time of
death, or where the designated individual does not survive the Participant, the
Participant’s legal representative;

 

  (b)

“Board” means the board of directors of the Corporation as constituted from time
to time;

 

  (c)

“Just Cause” has the meaning set out in section 1(m) of the Employment
Agreement;

 

  (d)

“Cessation Date” means the last day of active employment of the Participant with
the Corporation or an affiliate, as the case may be, regardless of the reason
for the termination of employment or whether it was lawful, and does not include
any period of statutory, contractual or reasonable notice of termination of
employment or any period of salary continuance or deemed employment. A transfer
of employment or services between the Corporation and an affiliate or between
affiliates of the Corporation shall not be considered an interruption or
termination of the employment of the Participant for any purpose of this Award
Agreement;

 

  (e)

“Committee” means the Human Resources and Compensation Committee of the Board,
or such other persons as are designated by the Board; provided, however, that if
no Human Resources and Compensation Committee is in existence at any particular
time and the Board has not appointed another committee of the Board to
administer this Award Agreement, all references in this Award Agreement to
“Committee” shall at such time be in reference to the Board;

 

  (f)

“Employment Agreement” means the Executive Employment Agreement between the
Participant and the Corporation, dated October 21, 2013.

 

  (g)

“Fair Market Value” means (i) the volume weighted average price of Shares on the
Toronto Stock Exchange for the five (5) trading days on which the Shares were
trading occurring immediately prior to the applicable date; or (ii) if the
Shares are listed on more than one

 

1



--------------------------------------------------------------------------------

  stock exchange, the volume weighted average price of a Share for the five
trading days on which the Shares were trading on the stock exchange with the
higher average trading volume over the twenty (20) trading days immediately
prior to the applicable date; or (iii) if the Shares are not then traded on any
stock exchange, means the fair market value per Share as determined by the
Committee of the Board in its discretion;

 

  (h)

“Non-Competition Provision” has the meaning set out in Section 8(a);

 

  (i)

“Payout” means with respect to each RSU which becomes vested, a lump sum cash
payment equal to the Fair Market Value of a Share determined at the Vesting Date
or such other date specified in this Award Agreement (less any applicable
withholding taxes);

 

  (j)

“RSU” means a restricted share unit credited by means of a bookkeeping entry on
the books of the Corporation in favor of the Participant which represents a
future conditional right of the Participant to receive a Payout for each RSU
which vests pursuant to the terms of this Award Agreement at the time, in the
manner and subject to the terms set forth in this Award Agreement;

 

  (k)

“Settlement Date” has the meaning set out in Section 6;

 

  (l)

“Shares” means common shares in the Corporation and any other shares that may be
added thereto or substituted therefore as a result of amendments to the articles
of the Corporation, reorganization or otherwise, including any rights that form
a part of the common shares or substituted shares; and

 

  (m)

“Vesting Date” means January 15, 2020.

 

3.

Construction and Interpretation.

 

  (a)

In this Award Agreement, all references to the masculine include the feminine;
references to the singular shall include the plural and vice versa, as the
context shall require.

 

  (b)

The headings of all articles, sections and paragraphs in this Award Agreement
are inserted for convenience of reference only and shall not affect the
construction or interpretation of this Award Agreement. References to “Section”
or “Paragraph” means a section or paragraph contained in this Award Agreement
unless expressly stated otherwise.

 

  (c)

In this Award Agreement, “including” and “includes” mean including or includes,
as the case may be, without limitation. The words “hereto”, “herein”, “hereby”,
“hereunder”, “hereof” and similar expressions mean or refer to this Award
Agreement as a whole and not to any particular article, section, paragraph or
other part of this Award Agreement.

 

  (d)

Whenever the Board or, where applicable, the Committee or any sub-delegate of
the Committee is to exercise discretion in the administration of the terms and
conditions of this Award Agreement, the term “discretion” means the sole and
absolute discretion of the Board, the Committee or sub-delegate of the
Committee, as the case may be.

 

2



--------------------------------------------------------------------------------

4.

Grant of RSUs and Vesting Conditions. The Corporation hereby grants to the
Participant, subject to the terms and conditions set forth in this Award
Agreement, the following number of RSUs:

 

RSUs Grant Date    May 30, 2019 Number of RSUs Granted    25,000 Vesting Date   
100% of RSUs: January 15, 2020.

The RSUs granted hereunder are granted as a bonus for the services of the
Participant rendered in 2019 and are in addition to, and not in substitution for
or in lieu of, ordinary employment income of the Participant.

 

5.

Dividend-Equivalent RSUs. On any payment date for dividends (other than stock
dividends) paid on Shares, the Participant shall be credited with
dividend-equivalents in respect of RSUs credited to the Participant’s account as
of the record date for payment of dividends. Such dividend equivalents shall be
expressed as additional RSUs (including fractional RSUs) based on the Fair
Market Value as of the date on which the dividends on the Shares are paid, and
shall be subject to the same vesting and payout conditions as the underlying
RSUs in respect of which they were credited.

 

6.

Payout and Settlement. Subject to Section 7, the Participant shall have the
right to receive a Payout in respect of the RSUs on the Vesting Date. Upon the
Vesting Date, or as soon as practicable thereafter, the RSUs will be redeemed
(such day being the “Settlement Date”). On the Settlement Date, the Corporation
shall pay to the Participant (or, if deceased, his Beneficiary) the amount of
the Payout for such RSUs (less applicable withholdings).

For greater certainty, all amounts in respect of the RSUs shall be paid no later
than December 15, 2022.

 

7.

Termination of Relationship as Employee. Unless otherwise determined by the
Board or unless otherwise expressly set forth in this Award Agreement, the
following provisions shall apply in the event that the Participant ceases to be
an employee of the Corporation:

 

  (a)

Termination of Employment. In the event the Participant’s employment terminates
for any reason other than a termination with Just Cause, the Participant’s
unvested RSUs shall vest immediately prior to the Participant’s Cessation Date

 

  (b)

Termination with Just Cause. In the event the Participant’s employment is
terminated by the Corporation with Just Cause, all RSUs shall be immediately
forfeited and cancelled effective on the Cessation Date.

 

8.

Non-Competition.

 

  (a)

The Participant acknowledges and agrees that as a condition to receiving the
treatment set forth in Section 7(a), the Participant shall adhere to the
non-competition provision as set out in section 12 of the Employment Agreement
(the “Non-Competition Provision”).

 

  (b)

If the Participant breaches the Non-Competition Provision, the Participant shall
immediately forfeit all unvested RSUs or repay to the Corporation any Payout in
respect of RSUs. The Participant acknowledges and agrees that the Corporation
may set-off amounts otherwise payable by the Corporation to the Participant
against the amount of any Payout if the Participant breaches the Non-Competition
Provision.

 

3



--------------------------------------------------------------------------------

9.

No Shareholder Rights. Under no circumstances shall RSUs be considered Shares of
the Corporation, nor shall they entitle the Participant to exercise voting
rights or any other rights attaching to the ownership of Shares or other
securities of the Corporation, including, without limitation, voting rights,
dividend rights or rights on liquidation, nor shall the Participant be
considered the owner of Shares by virtue of the award of RSUs.

 

10.

Effect of Certain Changes.

In the event:

 

  (a)

of any change in the Shares through subdivision, split, consolidation,
reclassification, amalgamation, merger or otherwise; or

 

  (b)

that, as a result of any recapitalization, merger, consolidation or other
transaction, the Shares are converted into or exchangeable for any other
securities,

or any other similar changes affecting the Shares, then, in any such case, the
Board may make such adjustments to this Award Agreement as may be appropriate in
the circumstances to prevent dilution or enlargement of the rights granted to
the Participant hereunder.

 

11.

General Conditions of Payout. Upon receipt of a Payout pursuant to this Award
Agreement, the entitlement of the Participant to receive any and all amounts in
respect of the vested RSUs to which such Payout relates shall be fully
discharged and satisfied and all such vested RSUs shall thereupon be cancelled.
No interest shall accrue to, or be credited to, the Participant on any amount
payable under this Award Agreement.

 

12.

Withholding Taxes. It is the responsibility of the Participant to complete and
file any tax returns which may be required under Canadian, U.S. or other
applicable jurisdiction’s tax laws within the periods specified in those laws as
a result of the Participant’s award under this Award Agreement. Neither the
Corporation or any of its affiliates shall be held responsible for any tax
consequences to the Participant as a result of the Eligible Participant’s award
under this Award Agreement. The Corporation or the affiliate of the Corporation,
as applicable, shall have the right to withhold from the Payout such amount as
is necessary to ensure that the Corporation or an affiliate will be able to
comply with the applicable provisions of any federal, state, provincial or other
law relating to the withholding of tax or other required deductions.

 

13.

No Right of Continued Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue in the employ of the Corporation or
any of its affiliates or affect in any way the right of the Corporation or any
of its affiliates to terminate his employment at any time; nor shall anything in
this Award Agreement be deemed or construed to constitute an agreement, or any
expression of intent, on the part of the Corporation or any of its affiliates to
extend the employment of the Participant beyond the time that he would normally
retire pursuant to the provisions of any present or future retirement plan of
the Corporation or any of its affiliates, or beyond the time at which he would
otherwise retire pursuant to the provisions of any employment agreement with the
Corporation or any of its affiliates.

 

14.

No Right of Transfer. Except as otherwise provided in this Award Agreement, no
assignment, sale, transfer, pledge, or charge of a RSU, whether voluntary,
involuntary, by operation of law or otherwise, vests any interest or right in
such RSU whatsoever in any assignee or transferee and, immediately upon any
assignment, sale, transfer, pledge or charge or attempt to assign, sell,
transfer, pledge or charge, such RSU shall terminate and be of no further force
or effect.

 

4



--------------------------------------------------------------------------------

15.

Compliance with Legal Requirements. The Corporation shall not be obliged to
settle any RSUs if such settlement would violate any law or regulation or any
rule of any government authority or stock exchange.

 

16.

Other Employee Benefits. The amount of any compensation deemed to be received by
the Participant as a result of the redemption of any vested RSU will not
constitute compensation with respect to which any other employee benefits of the
Participant are determined, including, without limitation, benefits under any
bonus, pension, profit-sharing, insurance or salary continuation plan, except as
otherwise specifically determined by the Board.

 

17.

Currency. All payments and benefits under this Award Agreement shall be
determined and be payable in the lawful currency of Canada.

 

18.

Expenses. All expenses in connection with this Award Agreement shall be borne by
the Corporation.

 

19.

Governing Law. This Award Agreement shall be governed by, construed and
interpreted in accordance with the laws of the Province of Alberta.

 

20.

Severability. If any provision of this Award Agreement or part hereof is
determined to be void or unenforceable in whole or in part, such determination
shall not affect the validity or enforcement of any other provision of this
Award Agreement.

 

21.

Entire Agreement. This Award Agreement and the Employment Agreement constitute
the whole and entire agreement between the parties in connection with the
subject matter hereof, and cancels and supersedes any prior agreements,
undertakings, declarations, commitments or representations, whether written or
oral, in respect thereof, and there are no express or implied terms, conditions,
agreements, undertakings, declarations, commitments, representations or
warranties or other duties whatsoever between the parties not expressly provided
for in this Award Agreement. To the extent there is an inconsistency between
this Award Agreement and the Employment Agreement in connection with the subject
matter hereof, this Award Agreement shall govern.

[Signature Page to the Award Agreement Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed and delivered this Award
Agreement as of the date first above written.

 

DIRTT ENVIRONMENTAL SOLUTIONS LTD. By:  

/s/ Joseph Zirkman

  Name: Joseph Zirkman   Title: V.P. – General Counsel

I agree to the terms and conditions set out herein and confirm and acknowledge
that I have not been induced to enter into this Award Agreement or acquire any
RSUs by expectation of employment or continued employment with the Corporation
or any of its affiliates.

 

SIGNED AND DELIVERED   )     In the presence of:   )       )       )  
                                                    

/s/ Nandini Somayaji

  )    

/s/ Geoff Gosling

Witness   )     GEOFF GOSLING

 

6